Citation Nr: 1760925	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Air Force, with active duty service from November 1965 through January 1985. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Reno, Nevada.  Jurisdiction has subsequently been transferred to St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge, at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The Veteran's appeal has previously been before the Board.  Most recently, in February 2015, the Board remanded the Veteran's claim for entitlement to a TDIU to the AOJ for further development.  Specifically, the Board requested the Veteran obtain a medical opinion which addressed the totality of the Veteran's service-connected disabilities and their impact on the Veteran's ability to obtain and maintain employment.  A review of the claims file indicates that the AOJ obtained additional medical opinion which addressed each of the Veteran's service-connected disabilities.  As such, the Board finds that the February 2015 remand directives have been substantially complied with and that the appeal has been properly returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for a status post left knee replacement, right knee chondromalacia, with osteoarthritis, and neuropathy of the left leg.

2.  The Veteran's total disability evaluation was 70 percent, effective August 1, 2009.  As of April 12, 2017, the Veteran's total disability evaluation increased to 80 percent. 

3.  The medical and lay evidence of record demonstrate that the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment, beginning on and after September 4, 2009.  


CONCLUSION OF LAW

The criteria for an award of entitlement to a TDIU have been met, effective September 4, 2009.  38 U.S.C.  §§ 1155, 5110(a), (b)(2) (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in September 2009 and September 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes records from the Social Security Administration ("SSA"), which were submitted as part of the Veteran's application for disability benefits.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c).

The Veteran was additionally afforded updated VA examinations in May 2017, June 2017, and August 2017, in connection with his claim for an award of a TDIU.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds that these medical opinions are adequate and that no additional medical examinations are needed in order to decide the Veteran's appeal.  See Stegall, 11 Vet. App. 268 at 271.  The Veteran has additionally been provided with VA examinations in August 2012 and May 2010.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a May 2011 Travel Board hearing, held at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."
The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law, the Board finds the longitudinal medical evidence supports an award for entitlement to a TDIU.  In the Veteran's application for an award of a TDIU, the Veteran reported that he stopped working on April 1, 2009, due to the symptoms of his service-connected disability.  The Veteran has completed four years of college and has singularly worked as a computer specialist since his separation from active duty service.  The Veteran has described his employment history as a physical occupation, as he was required to carry computers and set them up.  Based upon this employment history, and with consideration of the Veteran's service-connected disabilities discussed below, the Board finds the Veteran would have been unable to obtain and maintain substantial gainful employment beginning on and after September 4, 2009. 

As an initial matter, the Board observes that the Veteran is service-connected for a status post left knee replacement, right knee chondromalacia, with osteoarthritis, and neuropathy of the left leg.  The Veteran met the schedular requirements for an award of a TDIU beginning on and after September 4, 2009, when his total disability evaluation was 70 percent.  Thereafter, following the Veteran's award of entitlement to service-connection for neuropathy of the left leg, the Veteran's total disability rating increased to 80 percent, effective April 12, 2017.   As such, the Veteran has met the schedular requirements to entitlement to a TDIU at all times relevant to the period on appeal.   

The Board observes that both the lay and clinical evidence of record indicate that the Veteran's service-connected disabilities substantially impair his ability to walk and stand for prolonged periods of time.  Numerous physicians have described the Veteran's gait as severely impaired by his bilateral knee disabilities and left leg neuropathy.  For example, during a VA examination in September 2009, the Veteran reported that he was unable to walk unassisted and that he is unable to walk up or down a flight of stairs.  The examiner observed that the Veteran required crutches in order to walk, even for short distances.  As to symptoms of his bilateral knee disabilities, the Veteran endorsed symptoms of pain, weakness, stiffness, swelling, giving away of the joint, lack of endurance, locking, and fatigability.  

In addition to the symptoms and limitations experienced by the Veteran on a daily basis, the record indicates that he experiences periods of exacerbated symptoms which greatly reduce his overall functioning.  For example, during a May 2010 VA examination, the Veteran reported that he experienced severe flare-ups of his symptoms approximately every two to three weeks.  These periods are precipitated by standing for long periods and difficulties with his gait, such as placing his left foot down wrong, or having his feet caught in a carpet while walking.  During these periods of flared symptoms, the Veteran reports that he moves much slower and experienced a reduced range of motion in his left and right knees.  The examining physician observed that the Veteran's gait was antalgic, wide based, and that the Veteran exhibited a slight swinging motion of the right leg while walking.  The examiner further reported that the Veteran's left knee joint had a bony enlargement, in addition to edema, and that there was crepitus with range of motion testing.  

Following this May 2010 physical examination, the examiner noted that the Veteran had stopped working in April 2009, due to symptoms of his left knee.  The examiner additionally commented that, after consideration of the Veteran's reported symptoms and the physical examination, the Veteran's left knee disability was likely to result in increased absenteeism due to the reported flare-ups of symptoms.  The examiner opined that the Veteran's left knee disability would prevent him from performing any type of physical employment, due to his reduced mobility, difficulty walking, and chronic pain.  As for sedentary employment, the examiner concluded the Veteran would have difficulty maintaining any type of sedentary work which required any periods of prolonged walking or standing.  

The Board finds that these early observations of the Veteran indicate that his bilateral knee disabilities severely limit his ability to engage in any type of physical employment.  As described above, clinical observations of the veteran's gait demonstrate that he is unable to walk without assistance and is unable to stand or walk for any period of time, aside from short distances/intervals.  In addition to his inability to engage in physical employment, the Board finds that the Veteran's periods of flare-ups would curtail his ability to engage in sedentary occupations.  The Veteran indicates that he experiences periods of exacerbated symptoms on a semi-monthly basis.  Moreover, these periods are brought about by such ordinary activities as walking.  Considering the totality of the symptoms imposed by the Veteran's bilateral knee disabilities, the Board finds that the Veteran would be unable to sustain any type of gainful sedentary occupation.  

In addition to the bilateral knee disabilities, the Veteran is service-connected for neuropathy of his left leg.  After considering the additional symptoms experienced by the Veteran as a result of this disability, the Board finds the Veteran would be unable to obtain any form of employment.  Specifically, the medical evidence demonstrates that the severity of the left leg neuropathy prevents the Veteran from engaging in basic activities such as walking and driving.  For example, during an August 2017 VA examination, the clinician reported that the Veteran's gait was "very unsteady" and observed that the Veteran required the use of two canes in order to maintain his balance.  The examiner observed that the Veteran did not have any sensation in his left foot, which makes him unable to drive and severely limits his ability to stand and walk.  

In granting the Veteran entitlement to a TDIU, the Board is aware that the evidentiary record contains conflicting medical evidence which suggests the Veteran is capable of performing physical and sedentary types of employment.  For example, during a May 2017 VA examination, the examining clinician opined that the Veteran's left knee disability would likely impair his ability to run and perform heavy lifting, but that the Veteran would be capable of performing "light" office work.  The Board finds this conclusion to be unsupported by the objective evidence of record.  As noted above, the Veteran's ability to walk is severely limited by his lack of sensation and feeling in his left leg and the pain and reduced motions of his bilateral knee disabilities.  Throughout the period on appeal, examining clinicians have remarked on the Veteran's abnormal gait and inability to walk without the use of aids.  These observations clearly demonstrate that the Veteran's service-connected disabilities would preclude him from performing any type of physical employment. 

Even assuming, for sake of argument, that the Veteran would be capable of obtaining and maintaining substantially gainful sedentary employment, the Board finds that the totality of his service-connected disabilities would severely curtail his ability to perform any such occupation.  The medical opinion evidence of record substantiates this conclusion, as several physician have reported the Veteran's pain impairs his ability to sit for prolonged periods of time.  For example, two VA medical examiners opined the Veteran is unable to sit for prolonged periods of time, specifically for periods of 30 minutes or more, due to the pain in his knees and his need to move his joints and feet to regain sensation.  See e.g. September 2009 and June 2010 VA Examinations.  

In addition to his inability to sit for prolonged periods, the Veteran has consistently reported experiencing flare-ups of his symptoms, which severely limit his ability to perform many basic activities.  As discussed above, during a May 2010 VA examination, the Veteran reported he experiences flare-ups of his bilateral knee symptoms every two to three weeks.  These periods are brought about by even the simplest activities, such as walking for a short distance.  

More recently, during an August 2017 examination, the physician opined that the Veteran would be unable to sit for prolonged periods of time and would need to stand and walk periodically to control the symptoms of his peripheral neuropathy.  During this evaluation, the Veteran additionally reported that he experiences regular flare-ups of pain in his left knee which requires him to lay in bed on average twice a week.  For these reasons, the Board finds the Veteran's service-connected disabilities would prevent him from maintaining any type of gainful sedentary employment.  

In conclusion, based on the totality of the Veteran's service connected disabilities, the Board finds the Veteran would be unable to obtain and maintain substantially gainful employment.  As discussed above, the Board finds that the Veteran's service-connected disabilities of status post left knee replacement, right knee chondromalacia, with osteoarthritis, and neuropathy of the left lower extremity would preclude the Veteran from obtaining and maintaining any form of physical employment, as he is unable to stand or walk for prolonged periods.  After considering the additional effects of his medical treatment and employment history, the Veteran would have been unable to obtain sedentary employment.  Therefore, the Board finds the Veteran is unable to obtain and maintain gainful, non-marginal, employment as of September 4, 2009. 


ORDER


Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from September 4, 2009. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


